Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Suzuki (US 6909458).
Regarding claim 1, Suzuki discloses a method performed by an electronic device in a capturing environment, the method comprising: 
determining identification information for providing a user with candidate information for a user selection (figs. 3-6, col. 4, line 61 – col. 5, line 55, the server holds information such the camera name, current status of the cameras); informs all clients of the management information including the name and status or identification for the user to select) ; 
identifying one or more devices that are associated with the capturing environment (figs. 3-6, col. 4, line 61 – col. 5, line 55, the camera icons are displayed in different color or identified by different color so as to easily select the camera by the user)
acquiring mode information representing a mode for each of the one or more devices based on the user selection (figs. 3-6, col. 5, line 42-67,  for example, if the user clicks the mouse on the object of a door 80, the 60, nearest camera 90 is controlled to face the door, select an optimal camera which can monitor a point on the map clicked; col. 6, lines 35-60),
operating the one or more devices based on the acquired mode information; and capturing an image in the capturing environment (figs. 3-6, col. 6, lines 35-60, determines the optimal camera and its associated parameters (or mode); transmitting the camera image or  captured image of the environments, the door).
Claim 11 is rejected same as claim 1.

Regarding claim 2, Suzuki discloses the method of claim 1, wherein the identification information comprises: 
location information representing a location associated with the electronic device; and 
context information representing a content associated with the capturing environment (col. 3, lines 60-64, col. 4, lines 61-65, camera position information and graphic pattern data,  fig. 4, col. 5, lines 25-35, a map, of an office location of the camera).
Claim 12 is rejected same as claim 2.

Regarding claim 3, Suzuki discloses the method of claim 1, wherein the candidate information comprises candidate mode information including one or more candidate modes for each of the one or more devices (figs. 3-6, col. 5, line 42-67,  col. 6, lines 35-60; determines  a camera optimal for monitoring the area (object) and its camera parameters with reference to an area table), and 
wherein the acquiring of the mode information comprises: based on the determined identification information, obtaining the candidate mode information, and acquiring the mode information based on a reference mode selected by the user among the one or more candidate modes (figs. 3-6, col. 5, line 42-67,  for example, if the user clicks the mouse on the object of a door 80, the 60, nearest camera 90 is controlled to face the door, select an optimal camera which can monitor a point on the map clicked; col. 6, lines 35-60; its camera parameters with reference to an area table. The camera parameters are the pan, tilt, and zoom in the first embodiment, but are not limited to them. The camera parameters may be only the pan and tilt, or a combination of the focus).  
Claim 13 is rejected same as claim 3.

Regarding claim 4, Suzuki discloses the method of claim 3, wherein the candidate mode information is stored in a memory, wherein the one or more devices comprise a light, and - 35 -0502-0689 (WI-201906-013-1-US0, SH-60669-US-SR) wherein the operating of the one or more devices comprises: changing a brightness of the light based on the mode information (figs. 3-6, col. 5, line 42-67,  col. 6, lines 35-60; its camera parameters with reference to an area table stored in memory. The camera parameters are the pan, tilt, and zoom in the first embodiment, but are not limited to them. The camera parameters may be only the pan and tilt, or a combination of the focus and exposure information, including lighting and changing brightness can be additional used).  
Claim 14 is rejected same as claim 4
  
Regarding claim 5, Suzuki discloses the method of claim 4, the method further comprising: 
updating the candidate mode information stored in the memory based on the captured image, the identification information and the acquired mode information (col. 7, lines 34-36, after proper camera parameters are set, the user clicks a "setting" button, and then the area table is updated in step S134).  
Claim 15 is rejected same as claim 5.

Regarding claim 6, Suzuki discloses the method of claim 3, wherein the acquiring of the mode information further comprises: providing the candidate mode information to the user through a display; and receiving information associated with the reference mode selected by the user ( col.  6, line 66 - col. 7, line 5, the area table is comprised of area numbers, camera IDs, and camera parameters. In the list of each area, an upper device has higher priority. For example, when the area 80 (i.e., door object 80) is selected by the user, the camera 90 is first selected as a control candidate. As the camera parameters, (pan angle, tilt angle, zoom ratio) =(0, 10, 2) is subsequently selected).
Claim 16 is rejected same as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17 -20  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kindborg (US 20080122949).
Regarding claim 7, Suzuki discloses the method of claim 1, 
wherein the candidate information comprises one or more candidate reference images (figs. 3-6, col. 5, line 42-67,  for example, if the user clicks the mouse on the object of a door 80, the 60, nearest camera 90 is controlled to face the door, select an optimal camera which can monitor a point or reference image on the map clicked)
Suzuki does not explicitly disclose wherein the acquiring of the mode information comprises: based on the determined identification information, obtaining the one or more candidate reference images, acquiring a reference image selected by a user among the one or more candidate reference images, and identifying the mode for each of the one or more devices based on the acquired reference image.  
Kindborg discloses the candidate information comprises one or more candidate reference images (Kindborg, claim 6, [0016-17],  determining reference image data), and wherein the acquiring of the mode information comprises (based on the determined identification information, obtaining the one or more candidate reference images, acquiring a reference image selected by a user among the one or more candidate reference images, and identifying the mode for each of the one or more devices based on the acquired reference image (Kindborg, claim 6, [0016-17],  determining reference image data, calculating a correction value based on said reference image data, and changing said at least one parameter value in accordance with said correction value).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Suzuki with the teachings given by Kindborg. The motivation for doing so would have been to provide a method that an image feedback is given after changing the parameters and will easily see if the change of parameter values produced the desired result or not (Kindborg, [0011]).
Claim 17 is rejected same as claim 7.
Regarding claim 8, Suzuki and Kindborg disclose the method of claim 7, wherein data associated with the one or more candidate reference images is stored in a memory (Kindborg, abstract; claim 6, [0016-17],  determining reference image data, calculating a correction value based on said reference image data (here, the reference image data is stored first before calculating correction value), and changing said at least one parameter value in accordance with said correction value).  The motivation of the combination is same as in claim 7.
Claim 18 is rejected same as claim 8.

Regarding claim 9, Suzuki and Kindborg disclose the method of claim 8, the method further comprising: updating the data associated with the one or more candidate reference images stored in the memory based on the captured image, the identification information and the acquired reference image (Kindborg, claim 6, [0016-17],  determining reference image data, calculating a correction value based on said reference image data (here, the reference image data is stored first before calculating correction value), and changing said at least one parameter value in accordance with said correction value).    The motivation of the combination is same as in claim 7.
	Claim 19 is rejected same as claim 9.

Regarding claim 10, Suzuki and Kindborg disclose the method of claim 7, wherein the acquiring of the mode information further comprises: displaying the one or more candidate reference images for the user selection, and receiving information associated with the reference image selected by the user (Suzuki, figs. 3-6, col. 5, line 42-67,  for example, if the user clicks the mouse on the object of a door 80, the 60, nearest camera 90 is controlled to face the door, select an optimal camera which can monitor a point on the map clicked; Kindborg, claim 6, [0015-17],  determining reference image data, calculating a correction value based on said reference image data (here, the reference image data is stored first before calculating correction value), and changing said at least one parameter value in accordance with said correction value;  the changing may involve receiving a user input from a user, and changing said at least one parameter value in accordance with said user input).    The motivation of the combination is same as in claim 7.
Claim 20 is rejected same as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474